DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election with traverse of Group II, Claims 8 – 14 in the reply filed on 2/18/2021 is acknowledged. Claims 1 – 7 and 15 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claims. 

Claim Analysis
3.	Summary of Claim 8:
A rubber composite material having 

a rubber polymer comprising at least one of a natural and a synthetic rubber polymer and 

a plasticizer comprising at least one of a liquid guayule natural rubber and a liquid hevea natural rubber plasticizer added as a liquid during processing, 

wherein the rubber composite material is substantially free of petroleum crude oil.



Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 8 – 11 and 13 – 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Randall, et al. (WO 2017/189718 A1).
	Regarding claims 8-9 and 13, Randall et al. teach compositions comprising a bio rubber and a softener (claim 1), wherein the bio rubber is a natural rubber (claim 6), wherein the softener is a plant resin comprising guayele resin (claim 7), wherein the guayele resin is added as a liquid during processing (Table 1), wherein the non-petroleum ingredients in the composition are at least 70 wt% (Example 1), and wherein in a preferred embodiment the non-petroleum ingredients in the composition are 80 wt%, 89 wt% and 92 wt% (Example 1, [0054], Examples 2-3, Table 3, [0057]). Absent a definition of “substantially free”, the at least 70 wt% and 80 wt% of non-petroleum content of Randall et al. read on the “wherein the rubber composite material is substantially free of petroleum crude oil”. 
	Regarding claims 10-11, Randall et al. teach the composition comprises carbon black (claim 10).
	Regarding claim 14, Randall et al. teach styrene-butadiene rubber [0023].

Claim Rejections - 35 USC § 102/103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 8 – 11 and 13 – 14 are rejected under 35 U.S.C. 102(a((1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Agarwal (US PG Pub 2013/0253088 A1).
Regarding claims 8-9 and 13, Agarwal teaches rubber compositions comprising guayule natural rubber thereby reading on the natural rubber, wherein the composition further comprises 2.5-4 wt% resin and fillers (claim 1), wherein the resin is guayule resin [0002] thereby reading on the liquid guayule natural rubber plasticizer, wherein the preferred embodiments of Agarwal do not contain petroleum (Table 1) thereby reading on the “substantially free of petroleum crude oil” as required by the instant claim.
	Agarwal does not particularly teach the guayule natural rubber plasticizer is added as a liquid during processing.
The composition of Agarwal comprising the natural rubber and the guayule resin is the same composition as required by the instant claim. Case law has held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. The composition of Agarwal comprising the natural rubber and the guayule resin is the same composition as required by the instant claim although produced by a different process because the guayule resin is already contained in the rubber prior to processing. As such, burden shifts to application to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.
	Regarding claims 10-11, Agarwal teaches carbon black (claim 1).
.


Claim Rejections - 35 USC § 103

8.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Randall, et al. (WO 2017/189718 A1) in view of Chen, et al. (CN 105131487 A; as listed on the IDS dated 3/28/2019).
Regarding claim 12, Randall et al. teach the composite material of claim 1 as set forth above and incorporated herein by reference. Randall et al. teach the composition is used as a sealant [0001]. 
Randall et al. do not particularly teach the material forms at least a portion of a bushing for a vehicle. 
Chen et al. teach an automobile engine bushing comprising guayule rubber, acrylate rubber, flourorubber, nitrile rubber, among other ingredients (Abstract). Chen et al. offer the motivation of using the composition for a automobile bushing due to its ability to be low in production cost, safe and environmentally friendly, long service life, good in damping effect and high in safety performance (Abstract). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the composition of Randall et al. to form at least a portion of a bushing for a vehicle as disclosed by Chen et al., thereby arriving at the claimed invention.

9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US PG Pub 2013/0253088 A1)  in view of Chen, et al. (CN 105131487 A; as listed on the IDS dated 3/28/2019).
Regarding claim 12, Agarwal teaches the composite material of claim 1 as set forth above and incorporated herein by reference. Agarwal teaches the composition is used in tire-related components [0002]. 
Agarwal does not particularly teach the material forms at least a portion of a bushing for a vehicle. 
Chen et al. teach an automobile engine bushing comprising guayule rubber, acrylate rubber, flourorubber, nitrile rubber, among other ingredients (Abstract). Chen et al. offer the motivation of using the composition for a automobile bushing due to its ability to be low in production cost, safe and environmentally friendly, long service life, good in damping effect and high in safety performance (Abstract). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the composition of Agarawal to form at least a portion of a bushing for a vehicle as disclosed by Chen et al., thereby arriving at the claimed invention.

10.	Claims 8 – 11 and 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US PG Pub 2015/0133580 A1).
	Regarding claims 8, 9 and 13, Wilson et al. teach an elastomer composition comprising guayule rubber and a butadiene rubber (claim 1) thereby reading on the natural rubber as required by the instant claim, and further comprising a process oil, wherein the process oil is guayule seed oil [0030] thereby reading on the liquid guayule natural rubber plasticizer added as a liquid during processing as required by the instant claim. The preferred embodiments of Wilson et al. do not contain petroleum (Table 1) thereby reading on the “substantially free of petroleum crude oil” as required by the instant claim.
	Wilson et al. do not particularly teach the guayule seed oil as a process oil in a preferred embodiment.
	However, Wilson et al. teach the guayule seed oil as a process oil with “sufficient specificity” that one of ordinary skill in the art would arrive at the claimed combination.  Moreover, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” guayule seed oil 
	Regarding claims 10-11, Wilson et al. teach carbon black [0027].
	Regarding claim 14, Wilson et al. teach styrene-butadiene [0015].

11.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US PG Pub 2015/0133580 A1)  in view of Chen, et al. (CN 105131487 A; as listed on the IDS dated 3/28/2019).
Regarding claim 12, Wilson et al. teach the composition of claim 1 as set forth above and incorporated herein by reference. Wilson et al. teach the composition is used for rubber articles [0001].  
Wilson et al. do not particularly teach the material forms at least a portion of a bushing for a vehicle. 
Chen et al. teach an automobile engine bushing comprising guayule rubber, acrylate rubber, flourorubber, nitrile rubber, among other ingredients (Abstract). Chen et al. offer the motivation of using the composition for a automobile bushing due to its ability to be low in production cost, safe and environmentally friendly, long service life, good in damping effect and high in safety performance (Abstract). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the composition of Wilson et al. to form at least a portion of a bushing for a vehicle as disclosed by Chen et al., thereby arriving at the claimed invention.

Response to Arguments
12. 	Applicant's election with traverse of Group II in the reply filed on 2/18/2021 is acknowledged.  The traversal is on the grounds that a serious burden does not exist since the groups encompass similar subject matter which could be readily searched and examined together. The traversal is not found persuasive because the groups have divergent subject matter as recited in the restriction requirement. 
Group I/II and III are unrelated because the Invention III is drawn to a method of making an unrelated composite material containing a vulcanization agent. Therefore, the requirement is still deemed proper and is therefore made FINAL.


Conclusion

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763